BLACKMAR, J.
I have no doubt that commissioners in street opening proceedings have over Every judicial tribunal necessarily has discretion to control proceedings before it, and any other rule would be inconsistent with orderly and efficient administration. When a claimant has closed his case and been heard in rebuttal, whether he be permitted to reopen it or not rests in the discretion of the commissioners. If such discretion is abused, it may be controlled by the court. The claimant has consumed many sessions of the commission in introducing its evidence, both on its direct case and in rebuttal. Subsequently its request to reopen the case was denied by the commissioners. Whether the denial was an abuse of discretion depends on the whole course of the trial, and also upon the nature of the evidence which the claimant wished to introduce. Nothing has been presented to me which would authorize me to hold that the discretion was abused.
The motion is denied.